DETAILED ACTION
NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Requirement

The response to restriction requirement filed on 08/25/2021 is acknowledged. Applicant elected the invention of Group I, claims 1-2 and 4-5.
Status of claims
2.	Claims 1-16 are pending. 
	Claims 1-2 and 4-5 are under examination.
	Claims 3 and 6-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Information Disclosure Statement
No information disclosure statement (IDS) has been submitted in compliance with the provisions of 37 CFR 1.97.
Examiner's amendment
4.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with David L. Nocilly on 09/08/2021 and the application has been amended as follows:

Claims 2-3 and 6-16 are cancelled.
1. (Currently amended) A vaccine platform, comprising:  a plurality of expressed from a recombinant Yersinia pestis to include includingYersinia pestis 
Reasons for Allowance

5.	The following is an examiner's statement of reasons for allowance:
The claimed vaccine platform using a Yersinia pestis synthesizing an adjuvant form lipid A (monophosphoryl lipid A, MPLA) for the increased biogenesis of bacterial outer membrane vesicles (OMVs) of the instant application is novel and nonobvious.  The specification teaches to enhance the immunogenicity of the OMVs, an Asd-based balanced-lethal host-vector system was constructed to over synthesize the LcrV antigen of Y. pestis raise the amounts of LcrV enclosed in OMVs and eliminate harmful factors like plasminogen activator (Pla) and murine toxin from the OMVs.  Vaccination with OMVs comprising MPLA and increased amounts of LcrV with diminished toxicity afforded complete protection in mice against subcutaneous challenge and intranasal challenge and was significantly superior to that resulting from vaccination with LcrV/alhydrogel (figures 3A-3F, 4A-4D, 7A-7F, para # 0027, 0028, 0031, 0087, 0088-0090). The claimed vaccine has not been disclosed or studied in the prior art and the specification meets 35 U.S.C. 112, first paragraph, requirements because it contains an adequate written description of the invention that enables one of ordinary skill in the art to make and use the invention. The specification also sets forth the best mode to carry out the invention. The claims also meet 35 U.S.C. 112, second paragraph, requirements because the claims point out and distinctly claim the invention.
Conclusion
6.	Claims 1 and 4-5 are allowed and are numbered as 1-3 respectively.
Correspondence
7.	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to Padmavathi. Baskar whose telephone number is (571)272-0853.  The
Examiner can normally be reached on Mon-Fri 9:00 A.M-5:30 P.M. 
     	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

   	 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)